In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 528-445; to the Court of Appeal, Fourth Circuit, No. 2016-K-0382.
| iGranted. We find the district court abused its discretion. The ruling of the district court is reversed insofar as it permits the defendant to inform the jury of the possible sentence faced by defendant if defendant is convicted and the'state successfully pursues recidivist sentence enhancement. The matter is remanded to the district court for further proceedings consistent with this order.
*690WEIMER, J., dissents and assigns reasons.
HUGHES, J., would deny stay and deny writ.